[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Salters, Slip Opinion No. 2016-Ohio-1505.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-1505
                       DISCIPLINARY COUNSEL v. SALTERS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Disciplinary Counsel v. Salters, Slip Opinion
                                 No. 2016-Ohio-1505.]
Attorney misconduct—Engaging in conduct that adversely reflects on the lawyer’s
        fitness to practice law—One-year suspension, stayed on conditions.
       (No. 2015-1000—Submitted July 7, 2015—Decided April 13, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2014-090.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Gerald Wayne Salters of Westerville, Ohio, Attorney
Registration No. 0075470, was admitted to the practice of law in Ohio in 2002. On
December 15, 2014, relator, disciplinary counsel, charged Salters with professional
misconduct after he was convicted of trespassing, operating a motor vehicle while
intoxicated, and child endangering. The facts leading to his conviction follow.
                             SUPREME COURT OF OHIO




       {¶ 2} After a day of drinking at a bar, Salters drove to his ex-girlfriend’s
apartment and got into a physical altercation with her ex-husband. Later that night,
after picking up his two-year-old daughter, Salters returned to the bar, leaving his
daughter asleep in his vehicle while he went inside to drink alcohol. When bar
employees advised Salters that they had found his daughter awake in the car, he
brought her into the bar. Salters then drove from the bar to his ex-girlfriend’s
apartment and forcibly entered the apartment, leaving his daughter in the vehicle.
The ex-husband and some other occupants of the apartment hit Salters and forced
him out. When the police arrived, Salters failed to advise them that his daughter
was in his car. She was subsequently discovered by an officer who heard her crying
as he was canvassing the area.
       {¶ 3} Salters pled guilty to charges of trespassing in a habitation, a fourth-
degree felony, operating a motor vehicle while intoxicated, a first-degree
misdemeanor, and child endangering, a first-degree misdemeanor. He received a
suspended 15-month prison sentence and was placed on community control for
three years for the trespassing charge, was ordered to serve a 30-day jail sentence
for the drunk-driving charge, and received a suspended five-month jail sentence for
the child-endangering charge. Salters was also ordered to pay $5,290 in restitution
for the injuries and property damage that he caused as well as $2,500 in fines. Upon
notification of his conviction, we suspended his license on an interim basis. In re
Salters, 139 Ohio St. 3d 1212, 2014-Ohio-1619, 10 N.E.3d 725.
       {¶ 4} A panel of the Board of Professional Conduct considered this cause
on the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 5} In the consent-to-discipline agreement, Salters stipulates to the facts
alleged in relator’s complaint and agrees that his conduct violated Prof.Cond.R.
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law).




                                         2
                                January Term, 2016




       {¶ 6} The parties stipulate that the mitigating factors include the absence of
a prior disciplinary record, the absence of a dishonest or selfish motive, Salters’s
acceptance of responsibility for his actions, his full and free disclosure to the board
and his cooperative attitude toward the proceedings, the imposition of other
penalties, and his entering into and complying with a recovery contract with the
Ohio Lawyers Assistance Program. See Gov.Bar R. V(13)(C)(1), (2), (4), (6), and
(8). The parties agree that there are no aggravating factors. Based upon Salters’s
stipulated misconduct and the mitigating factors, the parties stipulate that the
appropriate sanction for Salters’s misconduct is a one-year suspension from the
practice of law, with the entire suspension stayed on the conditions that Salters (1)
commit no further misconduct, (2) remain alcohol- and drug-free, (3) maintain
compliance with his OLAP contract, and (4) successfully complete his term of
probation. The parties further stipulate and recommend that Salters not be given
credit for his interim felony suspension.
       {¶ 7} The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety. In support of this recommendation, the parties cited
Disciplinary Counsel v. Landis, 124 Ohio St. 3d 508, 2010-Ohio-927, 924 N.E.2d
361 (stayed one-year suspension imposed on attorney whose conviction for
operating a motor vehicle while intoxicated violated Prof.Cond.R. 8.4(h)).
       {¶ 8} We agree that Salters violated Prof.Cond.R. 8.4(h) and, as stated in
the parties’ agreement and as indicated by the cited precedent, that this conduct
warrants a one-year suspension, all stayed on conditions. Therefore, we adopt the
parties’ consent-to-discipline agreement.
       {¶ 9} Accordingly, Gerald Wayne Salters is hereby suspended from the
practice of law for a period of one year, with the entire suspension stayed on the
conditions that Salters (1) successfully complete the term of probation ordered by
the trial court in his criminal case, (2) fully comply with the four-year OLAP




                                            3
                             SUPREME COURT OF OHIO




contract entered into on January 8, 2014, (3) remain alcohol- and drug-free, and (4)
engage in no further misconduct. If Salters violates the conditions of the stay, the
stay will be lifted, and Salters will serve the entire one-year suspension. Salters
shall receive no credit for the interim felony suspension imposed on April 18, 2014.
       {¶ 10} Costs are taxed to Salters.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
       Scott J. Drexel, Disciplinary Counsel, and Donald M. Scheetz, Assistant
Disciplinary Counsel, for relator.
       Gerald W. Salters, pro se.
                            ______________________




                                            4